Title: From James Madison to Thomas Jefferson, 3 September 1807
From: Madison, James
To: Jefferson, Thomas



Sir
Sepr. 3. 1807

I recd. last night or rather this morning yours of yesterday, and return the remarks of Genl. S. inclosed in it.  They strengthen the opinion as to the extent of his information on certain important subjects, and the vigor of his understanding.
The late scraps of intelligence from England put together make it probable that something towards an arrangement had taken place early in July, and before C.Purviance appears to have arrived.  Whether it has been an informal, or a provisional, or a positive convention, is uncertain.  But it must, in either mode, have included our object with respect to impressments, since we know that the instruction of Mar. 18. given after the rect. of the Treaty, was in the hands of our Ministers.  This inference is confirmed by the reply of Rose to Ld. Howick, on the subject of the Bill depending--that the adjustment taking place with the U. S. would put an end to the Non-importation act, which our Ministers wd. never undertake to do, without a security for our seamen, and for the Colonial trade too.  It is to be wished however that Purviance may have delivered his budget before putting the last hand to the work.  It is not improbable that appearances or apprehensions of an approximation of France towards the U. S. may have reinforced the impulse given to the British Cabinet by the events on the Continent.  If Armstrong, as has been sd. & as he intended, should have proceeded to the French Camp, the effect of such apprehensions is the more probable.
We propose to be at Monticello on Saturday evening, if no obstacle intervenes.  Yrs. with respectful attachment

James Madison

